DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 
Response to Arguments

Applicant's submission filed 07/28/2022 has been fully considered. Applicant’s arguments regarding the 102 rejections of record are not persuasive for the reasons set forth at the end of the rejections below. Any previous rejections and/or objections not reiterated herein have been withdrawn. 

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16, 18, and 148 - 154 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (similarly in claim 150), the preamble refers to “a malignancy”, but the body of the claim refers to “a form of cancer” and “the form of cancer”.  These limitations are confusing because it is unclear if the same tumor is being treated.  Clarification and/or amendment is required.  For example, replacing “a form of cancer” and “the form of cancer” with “the malignancy” may help to overcome this rejection and advance prosecution.  The dependent claims fall therewith.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 16, and 148 - 153 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mischler et al. (of record; from IDS; 1979 Cancer Treatment Reviews 6: 191-204; “Mischler”).  
This rejection is maintained for the reasons set forth below.  
Mischler teaches a method of improving the efficacy and/or reducing side effects of the administered drugs dibromodulcitol (DBD) in a human patient that has cancer, e.g., brain cancer including metastases (applicant’s ‘primary CNS tumor’; ‘CNS metastasis of a solid tumor’), wherein the method comprises the following steps: recognizing a dose-limiting toxicity of the drug as myelosuppression (reads on identifying a factor or parameter associated with efficacy and/or occurrence of side effects of the drug therapy); and adjusting the dose to, e.g., 5 mg/kg/day x 10 to 20 days repeated every 4 to 12 weeks, or as a single agent as synergism with other agents may occur (applicant’s single dose escalating from 5 mg/m2/day via bolus) (p 191-193; p 196-198; p 201 under ‘Ongoing Studies'; p 202, (1)-(16); Table 2; and Figs. 1 and 2).  Note that claim 1 recites a functional limitation of the drug therapy is “alkylating DNA”.  See MPEP 2173.05(g).  In the instant case, because the drug DBD of Mischler is the identical drug as the claimed drug therapy, the drug DBD of Mischler also functions to alkylate DNA, absent evidence to the contrary.  Mischler teaches administering the drugs DBD to a human patient that has brain cancer including metastases (p 191-193; p 196-198; p 201 under ‘Ongoing Studies'; p 202, (1)-(16); Table 2; and Figs. 1 and 2).  Note that claim 149 expresses the intended result of a process step positively recited and does not limit the claim to a particular structure.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  MPEP 2111.04.  As Mischler teaches the same active method steps as the claims, the method of Mischler also allows for the drug therapy administered to improve the efficacy of treatment of the cancer.

Applicant appears to present the same arguments as previously presented in the response filed 01/19/2022 regarding reference Mischler.  Thus, applicant's arguments remain unpersuasive for the same reasons set forth in the previous office action mailed 04/28/2022 regarding reference Mischler.  Note that limiting the invention to “(a) dose modification” in claims 1 and 150, and incorporating the limitations from claim 18 into claim 1 and claim 154 into claim 150 may help to overcome this rejection and advance prosecution.  

Claims 1, 16, 18, 148, and 149 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Levin et al. (of record; from IDS; 1984 J. Neurosurg. 61: 1063-1068; “Levin”).
This rejection is maintained for the reasons set forth below.  
Levin teaches Phase II trial to evaluate dibromodulcitol (DBD) in the treatment of recurrent medulloblastoma, ependymoma, and malignant astrocytoma (read on primary CNS tumors) in patients (Title; Abstract; p 1064; and Tables 1-4).  In the original study design, patients were to be treated daily with 150 mg/m2 if they had not previously received chemotherapy or craniospinal irradiation, or with 100 mg/m2 if they had been so treated (reads on applicant’s ‘identifying a dose modification’, ‘a dose modification of oral dosages above 130 mg/m2’) (p 1064).  In the initial phase of the treat, DBD was administered either until the WBC or platelet count decreased to 50% pretreatment levels or for 14 consecutive days, whichever occurred first (p 1064).  Because the 14-day schedule produced minimal toxicity in most patient, treatment time was increased up to 45 consecutive day in patients who could tolerate this schedule (p 1064).  Dose reductions were based on the standard myelotoxicity criteria of the Northern California Oncology Group (reads on applicant’s ‘modifying the dose modification’ and ‘administering drug therapy’ (p 1064; Table 1).  Note that claim 149 expresses the intended result of a process step positively recited and does not limit the claim to a particular structure.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  MPEP 2111.04.  As Levin teaches the same active method steps as the claims, the method of Levin also allows for the drug therapy administered to improve the efficacy of treatment of the cancer.

Applicant appears to present the same arguments as previously presented in the response filed 01/19/2022 regarding reference Levin.  Thus, applicant's arguments remain unpersuasive for the same reasons set forth in the previous office action mailed 04/28/2022 regarding reference Levin.  

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618